ALLOWANCE
Response to Amendment
The applicant’s amendment filed 01/05/2022 has been entered.

Terminal Disclaimer
The applicant’s Terminal Disclaimer filed 01/05/2022 has been entered.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/28/2021, 07/29/2021, 10/19/2021, and 12/10/2021 were filed and are being considered by the examiner.

Reasons for Allowance
Claim(s) 1, 3-12, 14, and 17-25 is/are allowed.
The following is an examiner's statement of reasons for allowance: 
The prior art taken as a whole does not show nor suggest a backlight apparatus comprising an optical waveguide comprising first and second opposed light guiding surfaces for guiding light along the optical waveguide by total internal reflection, a first light input end arranged between the first and second light guiding surfaces, wherein the first light input end extends in a lateral direction, and a second light input end arranged between the first and second light guiding surfaces, wherein the second light input end extends in a lateral direction facing the first light input end, at least one light source arranged to input light into the optical waveguide at the first input end, and as specifically called for the claimed combinations.
The closest prior art, Liao (US 2007/0223251 A1), does not include a second light input end arranged between the first and second light guiding surfaces, wherein the second light input end extends in a lateral direction facing the first light input end and at least one further light source arranged to input light into the optical waveguide at the second input end, and a plurality of inclined light extraction features arranged in a two dimensional array, each inclined light extraction feature having a surface normal direction with a tilt that has a component in the longitudinal direction, the plurality of non-inclined light extraction features and the plurality of inclined light extraction features being oriented to direct guided light through the first and second light guiding surfaces as required by the claim and there is no motivation absent the applicant’s own disclosure, to modify the Liao reference in the manner required by the claims. 
To clarify the allowance, Figure 9 of Liao teaches the (i) non-inclined and (ii) inclined light extraction features, however, no second light input side is disclosed. While this on its face would be a minor detail, and once of ordinary skill in the art is always motivated to add additional light inputs, the last line of the claim recites “the plurality of inclined light extraction features being oriented to direct guided light through the first and second light guiding surfaces as output light having different angular illumination profiles for light input through the first and second input ends.” This suggests that the interaction between the extraction features and the first and second light input ends are a critical feature of the invention; even if the Examiner was to incorporate a second light input into Liao, there would be not motivation to combine the prior art to achieve different angular profiles. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James (Jong-Suk) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.E.D/Examiner, Art Unit 2875